DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.  The applicant argues that Han does not teach limitations and the newly amended claim.  The first argument is that Han does not teach “determining the current -potential predictor candidate is different from any predictor candidate in a subset of predictor candidates from the set of predictor candidates (Remarks of June 16, 2022, page 8).  The examiner respectfully disagrees.  Han focuses on providing a motion vector predictor list (i.e., set of predictor candidates).  Further, the applicant further claims a potential predictor candidate which means with broadest reasonable interpretation that the candidate does not exist and thus is not given any patentable weight.
Second, the applicant argues that Han does not teach “wherein the set of predictor candidates is associated with an order of predictor candidates and wherein the subset comprises a last N predictor candidates in the set of predictor candidates (Remarks of June 16, 2022, page 8).  The examiner respectfully disagrees.  The claim adds “associated with an order” but provides no indication on “how” the set of predictor candidates are ordered.  Han provides the predictor as a list and thus it is associated with an order.  The examiner does not believe the applicant has overcome the prior art and thus the instant application is FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 - 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al (US 11,019,357, hereafter Han).

As per claim 16, Han discloses a method, comprising:
receiving, for a block being decoded in a picture, an information indicating a decoding mode;
determining, for the block being decoded, a set of predictor candidates, the determining comprising, for at least one current potential predictor candidate in a set of potential predictor candidates, determining the current potential predictor candidate is different from any predictor candidate in a subset of predictor candidates from the set of predictor candidates and responsively adding the current potential predictor candidate to the set of predictor candidates, wherein the set of predictor candidates is ordered and wherein the subset comprises the last N predictor candidates in the set of predictor candidates, N being an integer between 1 and a maximum number of candidates in the set; and decoding the block based on the received information and the set of predictor candidates (column 18 lines 40 – 56).
As per claim 17, Han discloses the method of claim 16 wherein the order of predictor candidates is based on a distance between successive potential predictor candidates in the set (column 18 lines 20 – 56 and column 20 lines 61 – 65; In another example, video encoder 200 and/or video decoder 300 may perform pruning only with a subset of the close neighboring candidates in order to reduce complexity, where the closeness may be defined by a threshold in distance (e.g., using equations (1) or (2) above) ).
As per claim 18, Han discloses the method of claim 16, wherein N is set to 2, and the order of predictor candidates is a predictor candidate with a larger distance from a current 3Customer No.: 148682018P00170WOUS predictor candidate, followed by a predictor candidate with a smaller distance from a current predictor candidate (column 18 lines 20 – 56).
As per claim 19, Han discloses the method of claim 16, wherein the set of predictor candidates comprises spatial and temporal predictor candidates and wherein the distance between successive predictor candidates comprises a spatial distance and a temporal distance (column 17 lines 5 – 6; For a spatial neighboring candidate, the containing pictures for the two motion vectors are the same, while the reference pictures are different. In HEVC, motion vector scaling applies to both TMVP and AMVP for spatial and temporal neighboring candidates; column 20 lines 61 – 65; In another example, video encoder 200 and/or video decoder 300 may perform pruning only with a subset of the close neighboring candidates in order to reduce complexity, where the closeness may be defined by a threshold in distance (e.g., using equations (1) or (2) above)).
As per claim 20, Han discloses the method of claim 16, wherein the order of predictor candidates is left, above right, left bottom, above, above left (column 15 lines 15 – 19; In merge mode in HEVC, up to four spatial MV candidates can be derived with the orders shown in FIG. 3A with numbers, and the order is the following: left (0, A1), above (1, B1), above right (2, B0), below left (3, A0), and above left (4, B2)).
As per claim 21, the method of claim 16, the order of predictor candidates is adaptive to the size of the block.
Regarding claim 22, arguments analogous to those presented for claim 16 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 17 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 18 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 19 are applicable for claim 25.
Regarding claim 26, arguments analogous to those presented for claim 20 are applicable for claim 26.
Regarding claim 27, arguments analogous to those presented for claim 21 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 16 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 17 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 18 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 19 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 20 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 16 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 18 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 19 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 18 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim 19 are applicable for claim 37.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487